          Case 2:19-cv-00487-JLS Document 19 Filed 04/17/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


STEVEN PRUETTE and CHRISTOPHER                    :
PRUETTE, on behalf of INSEARCH                    :   CIVIL ACTION
PARTNERS,                                         :
                                                  :
               Petitioners,                       :
                                                  :
              v.                                  :   NO. 19-487
                                                  :
EGAN JONES RATINGS COMPANY.                       :
                                                  :
               Respondent                         :


                                             ORDER

               AND NOW, this 16th day of April, 2020, upon review of the Petition to Confirm

in Part and Vacate in Part Final Arbitration Award (Docket No. 1), the opposition thereto,

Petitioner’s reply, and all exhibits attached, as well as Respondents’ Cross-Petition to Confirm the

Arbitration Award (Docket No. 11) and after oral argument being held on this matter, it is hereby

ORDERED as follows:

               1. Petitioners’ Petition is GRANTED in part and DENIED in part;

               2. Petitioners’ Petition is GRANTED to the extent it seeks to confirm the Final

                   Arbitration Award in this matter and DENIED to the extent it seeks to vacate

                   the Final Arbitration Award;

               3. Respondent’s Cross-Petition to Confirm the Arbitration Award is GRANTED;

               4. The final arbitration award in the amount of $1,437,334.56 is hereby

                   ENTERED as a JUDGMENT in favor of Petitioners and against Respondent;

                   and
Case 2:19-cv-00487-JLS Document 19 Filed 04/17/20 Page 2 of 2




   5. The Clerk of Court shall close this case.

                                        BY THE COURT:


                                        /s/ Jeffrey L. Schmehl
                                        Jeffrey L. Schmehl, J.
